Citation Nr: 1129741	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 10 percent for idiopathic seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, served on active duty from October 1986 to August 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted an increased rating from 10 to 40 percent for a gastric ulcer, denied an increased rating in excess of 10 percent for idiopathic seizure disorder, denied service connection for Klinefelter's syndrome, and reopened service connection for adjustment disorder but denied service connection for the same on the merits.

In November 2007 the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing held in Muskogee, Oklahoma.  The transcript of that hearing is of record.

The Veteran seeks service connection for psychiatric disability.  Although service connection for an adjustment disorder was denied by VA in an unappealed April 1997 rating decision, since that time his condition has been diagnosed as a major depressive disorder.  Because service connection was not previously denied for major depressive disorder, that disability must be considered de novo.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Ephraim v. Brown, 
82 F.3d. 399, 402 (Fed. Cir. 1996).  For this reason, and notwithstanding that the Board also previously indicated that the issue was one of reopening previously denied adjustment disorder, the issue on appeal is more properly characterized as entitlement to service connection for a psychiatric disorder, including depression.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to TDIU has been raised by the record in an August 2009 VA treatment report (statement by the Veteran), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Since December 9, 2004, the Veteran's service-connected seizure disorder has been manifested by a history of minor seizures, characterized as staring spells, that occurred with the frequency of one in two months.  

2.  Since March 31, 2009, the Veteran's service-connected seizure disorder has been manifested by a history of minor seizures that occurred with the frequency of once a week, which averages to 4 minor seizures per month.  

3.  The Veteran was found to have an adjustment disorder with depressed mood in service and experienced chronic symptoms in service of this acquired psychiatric disorder.  

4.  Symptoms of an acquired psychiatric disorder were continuous after service separation.

5.  The Veteran currently experiences an acquired psychiatric disability that includes depression.

6.  The current acquired psychiatric disability began during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability evaluation of 20 percent for a seizure disorder have been met for the period of rating claim from December 9, 2004.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.16, 4.124a, Diagnostic Code 8911 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability evaluation of 40 percent for a seizure disorder have been met for the period of rating claim from March 31, 2009.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.16, 4.124a, Diagnostic Code 8911 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disability was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because the determination below constitutes a full grant of the claim for service connection for an acquired psychiatric disability, there is no reason to discuss how VA has satisfied the VCAA with regard to that claim.

With regard to the claim seeking an increased evaluation for the idiopathic seizure disorder, VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record shows that VCAA letters dated in February 2003 and May 2008 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the May 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, VA examination reports, and lay evidence.  The RO obtained the private treatment records as requested by the Veteran.  No additional pertinent evidence has been identified by the Veteran.  The record was silent as to any application, denial, or grant of Social Security disability benefits and the few references to the Veteran receiving "disability" were reasonably identified as references to his VA monetary benefits.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).   

As well, the Board finds that the development, as ordered by the May 2008 remand, has been sufficiently accomplished.  The Veteran was sent the appropriate notice in May 2008 and he was afforded a VA epilepsy and narcolepsy examination in May 2009, during which the examiner addressed the concerns of the Board.  A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran was afforded a fee-based VA seizure disorder examination in May 2003 as well as the post-remand May 2009 VA epilepsy and narcolepsy examination to address the level of disability with regard to the idiopathic seizure disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with the claims file, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations; therefore, the Board finds the examinations to have been sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the Veteran's service-connected idiopathic seizure disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Increased Rating for Idiopathic Seizure Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which a veteran's service-connected disabilities adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the United States Court of Appeals for Veterans Claims (Court) held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Veteran contends that his idiopathic seizure disorder is more severe than is compensated by the 10 percent rating.  The Veteran is in receipt of a 10 percent rating for service-connected idiopathic seizure disorder for the entire claim period under the provisions of 38 C.F.R. § 4.71a, DC 8911.

VA's rating schedule provides that grand mal seizures are to be rated as major seizures under Code 8910 and petit mal seizures are to be rated as minor seizures under Code 8911.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See Notes (1) and (2) following 38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911 (2010).

The General Rating Formula for Major and Minor Epileptic Seizures requires, for the assignment of a 100 percent rating, that the Veteran average at least 1 major seizure per month over the last year.  An 80 percent evaluation is warranted when a Veteran averages at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 60 percent rating is warranted for a seizure disorder averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  Where the evidence shows at least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly, a 40 percent evaluation is assigned.  A 20 percent rating is warranted when there is at least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months.  38 C.F.R. § 4.124a, Diagnostic Codes 8910 and 8911 (2010).

In the presence of major and minor seizures, the predominating type should be rated.  There is no distinction between diurnal and nocturnal major seizures.  See Notes (2) and (3) following the general rating schedule for major and minor epileptic seizures (2010).  Further, under 38 C.F.R. § 4.121, regarding the identification of epilepsy, to warrant a rating the seizures must be witnessed or verified at some time by a physician, and regarding the frequency of epileptiform attacks, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  It is also provided that the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.

The Veteran submitted his claim for increased rating in January 2003.  A private treatment report from Dr. T, dated in March 2003, noted that in January 2003 the Veteran had undergone an EEG study which was normal without any epileptiform activity; however, the private physician cautioned that that result did not preclude the possibility of a seizure disorder.  

The May 2003 fee-based VA seizure disorder examination noted the Veteran's report of not having had any seizures in the previous two years, though he could not recall what his symptoms were.  Headaches were reported and attributed by the Veteran to his seizure medication.  A review of VA and private treatment records throughout 2003 and well into 2004 discuss the wide range of medical disorders for which the Veteran sought treatment, though the fact that he had a history of a seizure disorder and that he had had his last seizure in 1989, while still in service, was well established in the record.  

However, the VA neurology consultation report, dated December 9, 2004, recorded the VA clinician's findings that the Veteran was having partial complex seizures with staring spells.  The frequency was one in two months.  The VA clinician noted the Veteran experienced an aura, without the seizure, everyday, which was numbness on the side of his face or body.  Also found in the record, dated December 2004, was the notice from the Veteran's state of residence informing him that his driver's license was now revoked.  (The Veteran's then private physician, Dr. F, completed the state form in June 2004 and indicated only that the Veteran's seizure disorder was not well controlled, yet Dr. F repeated "unknown" in response to nearly every question regarding the seizures themselves.) This finding by the VA clinician of a minor seizure once every two months more nearly approximates the rating criteria for a 20 percent rating for the period of rating claim beginning December 9, 2004.  See also May 2005 Neurology Clinic (some staring episodes, occurs one in two months, with an aura of tingling in lower face, every other day); January 2006 Neurology Clinic (staring episodes, about three to four in last eight months, which is about one in two to three months); October 2006 Endocrinology note (seizure, once per month "still").

As the record to that point in time supplies no other evidence with regard to the frequency of what the clinician called the staring spells, the Board finds no higher rating than 20 percent is appropriate for the rating period from December 9, 2004 to March 31, 2009.  Indeed, in July 2006, the Veteran and his wife reported he experienced a seizure such that he lost consciousness, fell, and broke his left ankle; however, VA clinicians were reluctant to even change his medication because of the lack of evidence as to what type of seizure he experienced.  See June 2006 ("pseudoseizures"), July 2006, and August 2006 VA addendums.  

In October 2006, the Veteran underwent a video EEG study and the clinician noted there were no EEG changes seen and that the seizures seemed to be non-epileptic.  Then a November 2006 VA neurology clinic consultation recorded the two GTCS (generalized tonic clonic seizure) he had experienced in service in 1988 and in 1989, and then noted the Veteran had not had any staring episodes since September 2006, when he had been averaging three to four per week, from January 2006 to September 2006.  The Veteran continued to report shaking in his RUE (right upper extremity) that lasted about 30 seconds, twice a week, as well as a loss of sensation in the perineum that occurred every 2 to 3 days.  

The Board observes that while the VA clinicians noted the recurring symptoms as reported by the Veteran, these treating clinicians did not in turn regard every symptom as a seizure.  Indeed, this November 2006 VA neurology note concluded with the clinician's assessment that, as the recent EEG study had not seen epileptic events, they would maintain the Veteran on his current medication regiment until he was comfortable, and then they would attempt to taper him off one or two of the seizure medication.  A March 2007 VA primary care note included the report that there was no seizure activity at that time.

The Board also finds that, for the rating period since March 31, 2009, the Veteran's service-connected seizure disorder has been manifested by a history of minor seizures that occurred with the frequency of once a week, which averages to 4 minor seizures per month, which more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 8911.  38 C.F.R. § 4.124a.  A VA neurology note, dated March 31, 2009, described the Veteran's seizure disorder as an epileptic/non-epileptic seizure disorder.  The Veteran also reported headaches, dated with an onset of 2001 in this treatment report, occasional tingling in the left hand and visual auras twice a week for 30 minutes.  The VA clinician assessed the frequency of the seizures to be once a week.  As the VA clinician had now found the frequency of the minor seizures to be once a week, which would average 4 minor seizures a month, the Board finds these symptoms sufficiently approximate the criteria for a 40 percent rating, as of the date of this VA neurology clinic.  The diagnostic criteria for a 40 percent rating encompasses at least one major seizure in the past 6 months or averaging at least five to eight minor seizures weekly.  The Board finds that findings by the VA clinician of an average of a minor seizure per weekly more closely approximates the criteria for the 40 percent rating, than the criteria for the 60 percent rating, which encompasses nine-to ten minor seizures per week.  As no VA treatment record during the appeal period confirmed that the Veteran had undergone a major seizure, but instead continually and repeatedly referred to the two seizures in service (1988 and 1989) as the two GTCS he had experienced, the Board finds that by a preponderance of the evidence, the Veteran had been experiencing minor seizures.  
   
The Veteran was afforded a VA epilepsy and narcolepsy examination in May 2009.  The examiner recorded the Veteran's complaints, which included that he experienced a major seizure two to three times per month and that he maintained a seizure diary.  The Veteran also reported seizures almost constant every month, though in the previous October and December he had experienced 4 seizure activities in the month, as opposed to his usual two to three.  He also reported the history of experiencing an aura prior to the seizures, finger tapping, numbness on the side of the face, and staring spells, which he indicated occurred three to four times a week, according to this wife.  He also reported fatigue and memory loss, yet he denied any side effects from the medication he took for his seizures.  The seizure activity affected his daily living as he was now not allowed to drive.  He also reported the need for constant supervision secondary to his seizures.  The examiner found epileptic/non epileptic seizure disorder; however, as there was no objective confirmation as to the frequency of his seizures, for example by video or EEG telemetry, the examiner did not articulate a frequency.  The Veteran's seizure diary was attached to the examination report and it included such individual events as having migraine headaches, blacking out, feeling limbs shake, feeling limbs seize up, and being told by his wife that he had a staring spell.

The Board finds this examination legally sufficient because the examiner included the subjective reports and history of the Veteran, conducted an objective examination, and considered his VA treatment reports.  Further, this examination was entirely in keeping with the years of VA treatment records already of record.  There is no evidence that another examination would yield different results.  His treating clinicians also noted that the objective EEG testing did not find epileptic seizure activity, see January 2003, October 2006, yet they continued to treat him for his idiopathic seizure disorder with seizure medication.  As well, while the VA clinicians noted his frequent reports of tingling, auras, facial numbness, these clinicians noted the frequency of his minor seizures as occurring, after March 2009, approximately once a week.  As well, though the Veteran reported to the examiner what the Veteran considered to be major seizures, treatment reports before and after the May 2009 examination do not contain a physician's assessment that the Veteran was now having major seizures.  See August 2009, VA primary care (no recent seizures).

The Board observes that 38 C.F.R. §4.121 requires that seizures be witnessed or verified at some time by a physician, though competent, consistent lay testimony may establish frequency.  Simply, there is insufficient evidence of the Veteran having experienced a "major" seizure, despite the Veteran's reports of every symptom that he has ever experienced as if every symptom were a seizure.  The Board finds the treating clinician's assessments highly probative, as the reported frequencies have been consistent, with a gradual increase as noted in the staged rating herein, over the years of treatment, and these observations are based on their extensive knowledge of the Veteran's own medical history and current medical status. 

Regrettably, the Board finds that the Veteran is not a credible historian.  The Board emphasizes that this finding is not based in any evidence of mendacity, but in the frequent inconsistencies in the Veteran's statements and his own, very frequent, self-reports of poor memory, which is echoed by statements and testimony of his spouse and even the personal statements submitted in June 2008 by family members and friends.  As one example, the Board noted the onset date of his headaches.  While the May 2009 VA neurology report recorded the Veteran's history of the headaches beginning in 2001 and occurring every day since, a September 2006 VA nursing triage note record his complaint of headaches since 1994.  Another September 2006 VA primary care note included his report that he had headaches in 2001, but then they gotten "better", though he had been experiencing a headache when he recently passed out.  Finally, a private July 2004 seizure evaluation by Dr. F. noted the Veteran complained of experiencing nearly constant headaches for the previous ten years, since he had been in an accident in 1993.  As well, in that same private July 2004 evaluation, Dr. F noted the Veteran reported being placed on the medication Topamax, to which poor memory was ascribed as a side-effect, yet he was taken off that medication sometime prior to 2001.  A May 2006 VA primary care report noted the Veteran's report that Topamax had hurt his memory in the past, but that "now," which the Board understands to be the date of that primary care evaluation, his short term memory was going away, "again".  The Veteran and his spouse testified before the undersigned that the Veteran had been prescribed the Topamax in 2003 and so the Veteran lost his memory when he was going to school, apparently at that time (2003).  See Transcript.  For this reason, the Board finds the objective evidence as established in the VA treatment records to be more consistent and probative as to the frequency and severity of the seizures and that in general, the Veteran's statements as to timing and onset are too inconsistent to be credible and probative.    

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the probative evidence shows that the Veteran has been experiencing minor seizures for the rating period after December 9, 2004 that sufficiently approximate the rating criteria for a 20 percent rating, and that he experienced minor seizures for the rating period beginning March 31, 2009 that approximate the rating criteria for a 40 percent rating.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the idiopathic seizure disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's idiopathic seizure disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Codes 8910 and 8911, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's seizure disorder remains manifested by only two major or GTCS seizures that were found to have occurred in service, in 1988 and in 1989, and is currently manifested by minor seizures found after March 31, 2009, to occur with the frequency of weekly.  The Veteran has also reported symptoms of memory loss, tremors, the sensation of an aura, headaches and, in December 2004, his driver's license was revoked because his private physician reported his seizure disorder as not well controlled.  The Board finds these symptoms are part of the schedular rating criteria.  In addition, the level of occupational and social impairment are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the idiopathic seizure disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as the Board has referred the Veteran's claim for TDIU to the AMC/RO for adjudication, the Board will defer on any discussion here.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

Service Connection for Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

A disorder also may be service connected if the evidence of record reveals a veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


The Veteran essentially contends that he incurred an acquired psychiatric disability in service, which has continued since then.  He also contends that he has experienced depression  because of his service-connected disabilities, in particular the idiopathic seizure disorder.  Having considered all the evidence of record in light of the regulations noted above, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, direct service connection is warranted for an acquired psychiatric disability that includes depression.

The Board finds that the weight of the evidence demonstrates that the current acquired psychiatric disability began during service.  The Board finds that the weight of the evidence demonstrates that the Veteran sought treatment for symptoms of psychiatric disorder in service, was found to have an acquired psychiatric disorder during service, and experienced chronic symptoms in service.  As noted in the Board's May 2008 remand order, the Veteran's service treatment (medical) records show extensive psychiatric treatment during his active duty service from October 1986 to August 1996.  Service treatment (medical) records include a February 1986 enlistment examination report that reflects a normal psychiatric evaluation.  In October 1988, the Veteran's supervisor took him to a mental health clinic following an evening of drinking during which the Veteran had expressed suicidal thoughts.  He also reported a decreased mood with increased irritability following a seizure seven months ago.  The assessment was Axis I r/o (rule out) major depression, and r/o anxiety disorder NOS (not otherwise specified).

Another October 1988 report during service shows an assessment of adjustment disorder with depressed mood-o/c (obsessive compulsive) features.  In March 1989, there was no Axis I diagnosis but the Axis II diagnosis was o/c features.  An October 1992 clinical note reflects that the Veteran had additional conflict with his supervisor; the assessment was Axis I occupational problem.  During service in March 1995, the Axis I diagnosis was to rule out personality change due to seizure disorder, to rule out mood disorder due to seizure disorder, to rule out psychotic disorder due to seizure disorder, major depressive d/o (MDD), and delusional disorder.  A physician who was consulted by the Veteran's regular counselor opined that it was really unlikely that the Veteran's seizure disorder could have contributed to his psychiatric presentation.  In April 1995, the diagnoses were to rule out personality change due to medical condition, to rule out mood change due to condition, and to rule out major depression.

Service treatment records dated in May 1995 reflect diagnoses of depressed mood; and dysphoric affect, appropriate, non-labile.  In June 1995, the diagnoses were r/o adjustment d/o, and depressed and anxious mood.  In July 1995 the Veteran received inpatient psychiatric treatment after a suicide attempt, ostensibly over a break-up with a girlfriend.  The discharge diagnosis was adjustment disorder with depressed mood.  In August 1995, the diagnoses were adjustment disorder with depressed mood and avoidant traits.  During service in December 1995, the diagnosis was again adjustment disorder with depressed mood.  Records dated in January 1996 to May 1996 show a diagnosis of adjustment disorder with depressed mood.  Still during service in August 1996, the diagnoses were adjustment disorder with depressed mood, and occupational problems.  Based on this evidence, the Board finds that the Veteran did incur an acquired psychiatric disorder in service and experienced chronic symptoms in service.

The Board also finds that the Veteran experienced continuous symptoms of an acquired psychiatric disorder after service, and currently experiences a recurrent acquired psychiatric disorder.  Private treatment reports of record note that in July 1998 the Veteran did report a history of depression when he sought emergency room treatment for pain.  An earlier February 1998 private evaluation noted he reported having been depressed, suicidal, and hospitalized in 1995; therefore, the private clinician recommended he be evaluated by a psychiatrist, though no such evaluation is in the record.  In September 1998, the Veteran denied again any problems with depression, though the clinician again noted they would continue to follow him.  By August 1999 the Veteran reported such stress at home and with regards to his employment that the private clinician assessed depression and prescribed medication.  By April 2000 he reported he felt better and had stopped taking the depression-medication.  The Veteran also sought private treatment in 2003, reporting his memory problems in July 2003.  During that evaluation, he reported at the age of 17 having seen his father die in a tractor accident, and to this revelation the private examiner attributed PTSD in the notes.  He also reported that the use of Lexapro helped his symptoms.  See also June 2003 and September 2003, Dr. G.  

VA treatment with regard to mental health began in February 2004.  The Veteran reported he had been diagnosed with PTSD and obsessive-compulsive disorder privately.  He discussed his history and stressed his belief that he had been mistreated in service.  The VA clinician assessed depression, NOS, and PTSD with OCD by history.  By June 2005, the Veteran was found to have major depressive disorder after an evaluation in which he reported stress at home and financial stress.  In July 2005, the Veteran was noted to have chronic anxiety and OCD.  VA treatment reports continue for years recording individual therapy and marital therapy with several recurring stressors that included the decline of his physical health, his lack of employment, his inability to drive, family stress, and financial stress.  By June 2009, he was assessed with a depressive disorder.

In May 2009, the Veteran was afforded a VA mental disorders examination.  The examiner indicated claims file review and the examination report included extensive reports by the Veteran of his recollection of his military service, to include problematic relationships with his supervisors, his employment history, and his health history.  (The Board observes that the various, detailed accounts of difficulty the Veteran experienced in service with his supervisors appear nowhere else in the record).  The examiner assessed major depression, recurrent, moderate.  In an inartfully worded opinion, the examiner opined it was not at least as likely as not that the Veteran's current psychiatric disability was a result of his idiopathic seizure disorder or service-connected gastric disorder, or service itself, because, after the onset of his seizure and gastric disorder, he experienced issues with work, flunked out of college due to his seizure medication, and is unable to drive.  The Board notes the seizure disorder and gastric disorders both arose in service, and the opinion noted the Veteran's being unable to drive and having to leave school, both of which were consistently attributed to his seizure disorder.  Though inartfully worded to appear in the negative, the VA examiner did attribute the Veteran's current depression to his current service-connected disabilities, in particular the seizure disorder and its symptoms.

A review of the record then finds an acquired psychiatric disorder treated in service, with chronic symptoms in service, and a positive opinion by the VA examiner attributing the Veteran's current depression as secondary to disabilities for which he is service connected, that were incurred in service.  Regarding the continuity of symptomatology directly between the current acquired psychiatric disorder (major depression) and service, the Board finds that the weight of evidence is at least in relative equipoise on the question of whether the current major depression is related to the in-service assessment of adjustment disorder with depressive mood.  On the one hand, private treatment records dated post-service contain the Veteran's denial of depression and his reports that his depression had improved, such that he was off the medication (1998, 2000), in addition to a complaint of depression that was attributed to stress in the family and job struggles.  

By contrast, those same post-service private treatment reports note repeatedly a history of depression and the assessment by his private physician that he would continue to follow the Veteran for depression, though improved.  As well, the years of VA treatment records that start in 2004 that record his mental health treatment include complaints attributing his current depression to his current disorders, both service-connected and non-service connected.     

Considering the totality of the evidence, to include the Veteran's statements, the extensive service treatment records, post-service private treatment reports, VA treatment reports, and the May 2009 VA mental disorders examination, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current major depression disorder was incurred in service.  While there is also some evidence tending to relate the Veteran's acquired psychiatric disorder, to include depression, to his service-connected idiopathic seizure disorder, as there is a basis for the grant of direct service connection, there is no need to further adjudicate 

the theory of secondary service connection under 38 C.F.R. § 3.310.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for an acquired psychiatric disorder, to include depression, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increase rating for idiopathic seizure disorder of 20 percent for the period from December 9, 2004, and 40 percent for the period from March 31, 2009, is granted.

Service connection for an acquired psychiatric disability, including depression, is granted.


REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to his service-connected disabilities.  The Veteran is now service connected for an acquired psychiatric disability, and the idiopathic seizure disorder has been rated as 40 percent disabling.  The Board notes the Veteran's other service-connected disability is a gastric ulcer disorder, also evaluated as 40 percent disabling.  

The record contains the Veteran's July 2003 Report of Contact with RO personnel, indicating his interest in seeking entitlement to a pension, though the record does not contain a returned VA Form 21-527, which had been sent to him after that contact.  The Veteran informed RO staff that he last worked in May 2003 in a work/study program, though a complete review of the record contains other dates for his last employment, that varies from November 2002 (see December 9, 2004, neurology note) to 2005 (see May 2009 VA mental disorders examination).  

Regardless, dated in July 2003, is a VA Vocational Rehabilitation determination which found the Veteran was not medically or otherwise feasible for participation in the program.  This determination was reached after a review of the Veteran's records, though the opinion did not specify the exact nature of the records review.  Also found in the record is a December 2004 VA psychiatry consultation during which the Veteran reported to the VA clinician that he could not work due to physical difficulties, which were specified as weakness in his leg and physical pain.  Finally, in a VA treatment report, dated August 2009, the Veteran expressed his intention to VA medical personnel staff to obtain a TDIU for his disabilities.

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2010);  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2.  Adjudicate the issue of TDIU, including, if necessary, pursuant to § 3.321(b)(1), referral of the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


